DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed April 8 ,2022 as they pertain to the USC 112(b) rejection of claim 17 have been fully considered but they are not persuasive.
	As discussed in the Office Action mailed November 8, 2021, the claim was unclear because it provided a function “a coupling position of a light bundle on the light guide is displaceable within boundaries of the dimensions of the light coupling device” without providing a discernable boundary as to what performs the function.  In other words, how is the bundle displaced?  There is nothing in the claim to displace the bundle.  Applicant’s remarks that the claim is read in light of the specification do not resolve the issues (MPEP 2173.05(g)), especially since the paragraphs cited by Applicant1 (assumed from the Publication 2019/0369403) fail to detail how the function is achieved.  This function does not follow from the claimed structure of light guide, light coupling device, and light decoupling device and thus is unclear whether the function requires some other structure or is simply the result of operating the device in a certain manner.  Whether the light coupling device has dimensions greater than the light bundle does not resolve the issue of how the coupling position of the bundle is displaceable.
	Also, Examiner notes the claim is not written to invoke USC 112(f) thus the necessary structure to perform the function (element 29, para. [0218]; Fig. 14) cannot be imported into the claim as is suggested by Applicant2.
	As such, claims 1 and 40 are indefinite as detailed in the Office Action mailed November 8, 2021.
	As previously discussed3, due to the indefiniteness of the language of claim 17, the claim is interpreted to perform the function so long as the dimensions of the light coupling device are greater than the bundle dimensions, which is true of Dobschal and Song as detailed below.  In other words, so long as the bundles are “dimensioned” (unclear in view of Applicant’s remarks and specification, see further discussion below) smaller than the coupling device, such bundles can be displaceable within a larger boundary - i.e. a smaller thing can fit within various locations of a larger thing. 





Applicant's arguments filed April 8, 2022 as they pertain to the art of Dobschal have been fully considered but they are not persuasive.
	As an initial point, Examiner notes the claim 1 recites “a light bundle incident on the list guiding device”.  For purposes of compact prosecution, this is understood to be “light guiding device”.
	Applicant’s remarks appear to suggest there is some clear understood conveyance of what is intended by “dimensions of the light coupling device” and what would constitute “dimensions of a light bundle”.
	Regarding Dobschal, Figure 2 shows three different bundles each of which is smaller than the dimensions of coupling in section (10, 11).  As shown in Fig. 3B (as cited) coupling-in section includes edge area (10), which encircles the lens (7) and thus has several dimensions greater than any one bundle (of the 3) since each bundle is required to be deflected by section (11) - i.e. each bundle (any one bundle of (20)) is itself smaller than (11) and (11) is itself smaller than (10), thus any one bundle 20 < 11 < 10.
	Also, as shown in Figure 2 there are 3 bundles from different physical locations beginning at display (5).  As the display turns on various regions, each of the rays (bundles) of (20) are displaceable (i.e. illuminate different sub-areas of 11/10 as shown in Figure 2), each sub-area being within (11).



Applicant's arguments filed April 8, 2022 as they pertain to the art of Song and the claim amendments have been fully considered but they are not persuasive.
	Applicant’s remarks appear to suggest there is some clear understood conveyance of what is intended by “dimensions of the light coupling device” and what would constitute “dimensions of a light bundle”.  
	Regarding Song, the “light bundle” is shown as a ray which has dimensions smaller than light coupling device (grating 520).  Whether Applicant regards this as the entire bundle is not germane since the claim fails to specify what constitutes a bundle or what is intended by “dimensions”.  Here the bundle (ray, or set of collinear rays) is smaller than the dimensions of the light coupling device (520, 804) and as such can be displaceable (because it is smaller) within the boundaries of light coupling device(s) (520, 804).  As discussed by Song (col. 4:61-65; col. 2:37-41), the bundle can be introduced at a predetermined angle (perpendicular is shown) and thus, depending on the predetermined angle, and the ray/bundle being smaller than the coupling device(s) (520, 804), such bundle can be displaced as per the predetermined display angle within the boundaries of the coupling device(s) (520, 804).
	Furthermore, Figures 7B and 7C show the periodic nature of the diffractive grating extending in left and right (two dimensions) both of which are greater than the left and right dimensions of the bundle (+1, -1).
	Also as shown in Figures 7B, 7C, a coupling position (location where rays at +1, -1 reach plane layer of material with refractive index n) is displaceable within boundaries of the dimensions of the light coupling device (grating extends in left and right (dimensions) greater than the locations where rays reach planar surface.
Applicant's arguments regarding the claim feature “as a section of a hollow cylinder” have been fully considered but they are not persuasive.
	Applicant’s remarks that a hollow cylinder is a “three-dimensional region bounded by two right circular cylinders having the same axis and two parallel annular bases perpendicular to the cylinders’ common axis” is a special definition not discussed by Applicant’s specification.  A cylinder formed of a plane revolved around an axis having nothing within the diametrical space is also a “hollow cylinder” - i.e. such a hollow cylinder does not require “two right circular cylinders”.  Furthermore, there is nothing in “hollow cylinder” which requires “right” and “circular”, or even if there are two right circular cylinders, that such cylinders would need to share a common axis.
	As such, the claim remains indefinite since Applicant’s purported special definition is neither the inherent definition, nor a definition provided in Applicant’s specification.

Applicant’s arguments/arguments with respect to claims 3-4, 7-13, 15-16, 18, 22, 38-39 as they pertain to the USC 112(b) have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment, as applicable.

Claim Objections
Claim 1 is objected to because of the following informalities:  
	Claim 1, Examiner suggests --incident on the [[list]] light guiding device --.
	Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 18, 22, 38, 39, 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim recites “a coupling position of a light bundle on the light guide is displaceable within boundaries of the dimensions of the light coupling device” which recites a function that does not follow from the structure recited in the claim - i.e. the light guide, light coupling device, light decoupling device.  The claim is unclear because there is no discernable boundary on what performs the function.  It is unclear whether the function requires some other structure or is simply a result of using/operating the device.  One of ordinary skill in the art would not be able to determine the metes and bounds of the claim (MPEP 2173.05(g)).  This is further corroborated by Applicant’s specification4 which appears to require a controllable diffraction grating (29) which drives the bundles to different locations, which is currently not part of the claim.
	As discussed above, the claim is not written in USC 112(f) format (MPEP 2181), and therefore Examiner is not allowed to import limitations from the specification into the claims (MPEP 2111.01).
	For purposes of compact prosecution, Examiner will consider the function to be inherently met when the dimensions of the light coupling device are greater than the bundle dimensions.
	As to claim 40, the claim recites “a coupling position of a light bundle on the light guide is displaceable within boundaries of the dimensions of the light coupling device” which recites a function that does not appear to be associated with any particular step of the method - i.e. modulating incident light with required information, coupling light into the light guide, and/or light decoupled out.  The claim is unclear because there is no discernable boundary on what step performs the function.  It is unclear whether the function requires some other structure or step or is simply a result of using/operating the device.  One of ordinary skill in the art would not be able to determine the metes and bounds of the claim (MPEP 2173.05(g) - A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004)).  This is further corroborated by Applicant’s specification5 which appears to require a controllable diffraction grating (29) which drive the bundles to different locations, which is currently not part of the claim.
	As discussed above, the claim is not written in USC 112(f) format (MPEP 2181), and therefore Examiner is not allowed to import limitations from the specification into the claims (MPEP 2111.01).
	For purposes of compact prosecution, Examiner will consider the function to be inherently met when the dimensions of the light coupling device are greater than the bundle dimensions.
	As to claims 1 and 40, the claim recites “dimensions of the light coupling device…dimensions of a light bundle” which recites a relative term which, in light of Applicant’s specification and Applicant’s remarks and thus unclear (MPEP 2173.05(b)).  Specifically, the specification merely refers to arbitrary “dimensions” but fails to detail what is intended by “dimensions”.  Are these coordinate dimensions like x, y, z? Are these physical properties like length, width, height?  Other?  Applicant’s remarks appear to suggest this could be intended as an area, or cross-sectional area, of a light bundle being smaller than an area, or cross-sectional area, of the light coupling device, however such features are not detailed within Applicant’s specification.  
	Additionally, Applicant appears to consider “a light bundle” to be some particularly defined parameter.  It is entirely arbitrary what can and cannot be considered as the a light bundle - i.e. any one light ray or any group of rays whether whole or partial of the entirety of the light emitted from the source.
	For purposes of compact prosecution, Examiner will understand that so long as the light coupling device has some tangible size, it will always be greater than some arbitrary “dimensions of a light bundle” since any light bundle can easily be considered as the colinear path of one or several rays which have effectively point dimension(s) (i.e. the dimensions of a photon) which is smaller than any real world “light coupling device”.
	As to claim 3, the claim recites “a light incident position…is determined from calculated geometric properties…stored in a look up table” which recites a function that does not follow from the structure recited in the claim - i.e. the light guide, light coupling device, light decoupling device.  The claim is unclear because there is no discernable boundary on what performs the function.  It is unclear whether the function requires some other structure or is simply a result of using/operating the device.  One of ordinary skill in the art would not be able to determine the metes and bounds of the claim (MPEP 2173.05(g)).  How are the values calculated by a light guide, light coupling device, light decoupling device?  Where/what is this “look up table” stored?  Is there some sort of computer involved?  Is this something calculated by hand and simply written on paper?
	Furthermore, the claim appears directed to a product-by-process (PxP; MPEP 2113) wherein the physical product (e.g. light guide) has been designed according to some calculation of reflections.  
	For purposes of compact prosecution, Examiner will understand that an apparatus meeting claim 1 necessarily meets claim 3 for having the structure necessarily implied by the steps of claim 3.
	As to claim 4, the claim recites “thickness and/or curvature…are used as geometric properties to determine the light incident position…where an index of refraction…is used” which appear to be method steps of manufacturing/making the device of claims 1, 3, however it is unclear if the claim is intended to be a product-by-process claim (MPEP 2113).  For purposes of compact prosecution, Examiner will consider the apparatus of claims 1, 3 to implicitly meet claim since such a device necessarily includes the structure implied by claim 4.
	As to claim 9, the claim recites “wherein a grating constant…or an angle of inclination…is retrieved from a lookup table” which is a function that does not follow from the structure recited in the claim - i.e. the light guide, light coupling device, light decoupling device.  How or what is retrieving the grating constant or angle of inclination from a LUT?  Is there some computer involved?  Or is this some design step more akin to a product-by-process step/claim (MPEP 2113)?
	The claim is unclear because there is no discernable boundary on what performs the function.  It is unclear whether the function requires some other structure or is simply a result of using/operating the device, or even if this is some sort of method step in the manufacture/making of the device.  One of ordinary skill in the art would not be able to determine the metes and bounds of the claim (MPEP 2173.05(g)).
	Additionally, the features appear to be some sort of PxP recitation, but is not clear if this is intended (MPEP 2113) and therefore, for purposes of compact prosecution, Examiner will consider the apparatus of claim 8 to implicitly include the implied structure of claim 9.
	As to claim 15, the claim recites “the light guide has the shape of a hollow cylinder at least in some sections” which is unclear since the shape appears to be a subjective/relative term (MPEP 2173.05(b)).  While Applicant’s remarks suggest this is necessarily “three-dimensional region bounded by two right circular cylinders having the same axis and two parallel annular bases perpendicular to the cylinders’ common axis”, such a definition is not discussed in Applicant’s specification, nor would those of ordinary skill in the art would understand such a definition to be the only definition of a hollow cylinder.  Such examples of alternative hollow cylinders include: A cylinder formed of a plane revolved around an axis having nothing within the diametrical space - i.e. formed of a single circle not two concentric circles; Two cylinders not at right angles; Two cylinders not sharing a common axis.
	As to claim 22, the claim recites “the light guide…is curved at least in sections as a section of a hollow cylinder” which is unclear since the shape appears to be a subjective/relative term (MPEP 2173.05(b)).  While Applicant’s remarks suggest this is necessarily “three-dimensional region bounded by two right circular cylinders having the same axis and two parallel annular bases perpendicular to the cylinders’ common axis”, such a definition is not discussed in Applicant’s specification, nor would those of ordinary skill in the art would understand such a definition to be the only definition of a hollow cylinder.  Such examples of alternative hollow cylinders include: A cylinder formed of a plane revolved around an axis having nothing within the diametrical space - i.e. formed of a single circle not two concentric circles; Two cylinders not at right angles; Two cylinders not sharing a common axis.
	As to claims 2-16, 18, 22, 38-39, 41 are rejected as dependent upon claim 1 or 40.
	




Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-9, 14-15, 18, 22, 39-41 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Dobschal et al. (US 2016/0178908 - Dobschal; of record).
	As to claim 1 (as understood), Dobschal teaches a light guiding device for guiding light (Dobschal Figs. 2, 6), comprising a light guide (Dobschal Fig. 2 - 3), a light coupling device (Dobschal Fig. 2 - 11, 9, 15, 10), dimensions of the light coupling device being greater than dimensions of a light bundle incident on the light guiding device (Dobschal Fig. 3B - 11, 10; Fig. 2 - 11, 10, 9, 15, 20 - showing, for example, three bundles of light (20) each being smaller than coupling device 10, 11, 9, 15), wherein a coupling position of a light bundle on the light guide is displaceable within boundaries of the dimensions of the light coupling device (Dobschal Fig. 2 - 20, 5, 6, 9, 11, 10, 15 - showing rays within the bundles themselves being displaced, or each bundle from each other being displaced, within the boundaries of 9, 11, 10, 15), and a light decoupling device (Dobschal Fig. 2 - 13), wherein the light propagates within the light guide via a reflection at boundary surfaces of the light guide (Dobschal Fig. 2 - 20, 3; Fig. 6), wherein the decoupling of the light out of the light guide by the light decoupling device is provided after a predetermined number of reflections of the light at boundary surfaces of the light guide (Dobschal Figs. 2, 4-6; para. [0032], [0061]).
	As to claim 2, Dobschal teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dobschal further teaches if the light incident on the light guiding device is formed as a light bundle or a light field having multiple or a plurality of light beams, a decoupling out of the light guide is provided for the light beams after an equal number of reflections at the boundary surfaces of the light guide in each case for all light beams of the light bundle or light field (Dobschal Figs. 2, 4; para. [0032]).
	As to claim 3, Dobschal teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dobschal further teaches a light incident position on one of the boundary surfaces of the light guide which the light reaches after a predetermined number of reflections is determined from calculated geometric properties and optical properties of the light guide and optical properties of the light coupling device stored in a look up table (Dobschal Figs. 2, 6; para. [0047], [0061]).  Examiner’s note: as discussed above (USC 112 section) the claim is written as a PxP claim, and as such the device of Dobschal includes the structure implied by the steps (MPEP 2113).
	As to claim 4, Dobschal teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Dobschal further teaches a thickness and/or a curvature of the boundary surfaces of the light guide if the boundary surfaces are curved as geometric properties of the light guide to determine the light incidence position (Dobschal Figs. 2, 6; para. [0023], [0047] - implicit to total internal reflection), where an index of refraction of the light guide material is used as an optical property of the light guide (Dobschal Figs. 2, 6; para. [0023], [0047] - implicit to total internal reflection).
	As to claim 5, Dobschal teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dobschal further teaches the light decoupling device is arranged on the light guide in such a way that the position of the light decoupling device corresponds to the light incidence position (Dobschal Fig. 2 - 11, 13), which the light reaches on one of the boundary surfaces of the light guide after a predetermined number of reflections (Dobschal Fig. 2 - 13, 7).
	As to claim 8, Dobschal teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dobschal further teaches the light coupling device comprises at least one mirror element (Dobschal Fig. 2 - 11; para. [0047]).
	As to claim 9, Dobschal teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Dobschal further teaches an angle of inclination of the mirror element in relation to the surface of the light guide is retrieved from a lookup table and used as an optical property of the light coupling device of the determination of the light incidence position, which the light reaches after a predetermined number of reflections (Dobschal Fig. 2; para. [0009], [0047], [0052], [0061]).  Examiner’s note: as discussed above (USC 112 section) the claim is written as a PxP claim, and as such the device of Dobschal includes the structure implied by the steps (MPEP 2113).
	As to claim 14, Dobschal teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dobschal further teaches the light guide is formed at least in sections as curved in at least one direction (Dobschal Fig. 2 - 7, 8, 10, 12).
	As to claim 15, Dobschal teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Dobschal further teaches the light guide has the shape of a hollow cylinder at least in sections (Dobschal Fig. 2 - 7, 8, 16), where boundary surfaces of the light guide are formed as sections of the hollow cylinder having differing radius (Dobschal Fig. 2 - 7, 8, 16; para. [0047], [0055], [0056]).
	As to claim 18, Dobschal teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dobschal further teaches a display device comprising an illumination device having at least one light source, at least one spatial light modulation device, an optical system, and the light guiding device (Dobschal Fig. 1 - 1, 5, 6; para. [0046]).
	As to claim 22, Dobschal teaches all the limitations of the instant invention as detailed above with respect to claim 18, and Dobschal further teaches the light guide of the guiding device is curved at least in sections as a section of a hollow cylinder, where a virtual observer region is generatable in a region of a center point of a circular arc of the hollow cylinder (Dobschal Fig. 2 - 14, α).
	As to claim 39, Dobschal teaches all the limitations of the instant invention as detailed above with respect to claim 18, and Dobschal further teaches a head mounted display device with display devices assigned to left and right eyes (Dobschal Fig. 1 - 3, 4).
	As to claim 40, Dobschal teaches a method for generating a reconstructed scene by a spatial light modulation device and a light guide (Dobschal Fig. 2), comprising the spatial light modulation device modulates incident light with required information of the scene (Dobschal Fig. 1 - 5; Fig. 2 - 5; para. [0030], [0046]), the light modulated by the spatial light modulation device is coupled into the light guide by a light coupling device (Dobschal Fig. 2 - 9, 11, 10, 15), dimensions of the light coupling device are configured to be greater than dimensions of a light bundle incident on the light guiding device (Dobschal Fig. 3B - 11, 10; Fig. 2 - 11, 10, 9, 15, 20 - showing, for example, three bundles of light (20) each being smaller than coupling device 10, 11, 9, 15), where a coupling position of a light bundle on the light guide is displaceable within boundaries of the dimensions of the light coupling device (Dobschal Fig. 2 - 20, 5, 6, 9, 11, 10, 15 - showing rays within the bundles themselves being displaced, or each bundle from each other being displaced, within the boundaries of 9, 11, 10, 15), the light is decoupled out of the light guide by a light decoupling device (Dobschal Fig. 2 - 11, 13, 3, 20), after a predetermined number of reflections at boundary surfaces of the light guide (Dobschal Fig. 2 - 20, 3; para. [0032], [0047], [0061]).
	As to claim 41, Dobschal teaches all the limitations of the instant invention as detailed above with respect to claim 40, and Dobschal further teaches an image of the spatial light modulation device or a multiple image of the spatial light modulation device composes of segments is generated (Dobschal Fig. 2 - 14, 20; para. [0006], [0026], [0030], [0031]).

Claims 1-5, 8-9, 10, 12, 16, 18, 39-41 are rejected under 35 U.S.C. 102(a1) as being anticipated by Song et al. (US 6,882,479 - Song; of record).
	As to claim 1 (as understood), Song teaches a light guiding device for guiding light (Song Fig. 5; Fig. 8A-H), comprising a light guide (Song Fig. 5 - 510; Fig. 8 - 800, 810), a light coupling device (Song Fig. 5 - 520; Fig. 8 - 804, 814), dimensions of the light coupling device being greater than dimensions of a light bundle incident on the light guiding device (Song Fig. 5 - 520; Fig. 7B; Fig. 7C - showing bundle (ray) being smaller than dimensions of gratings), wherein a coupling position of a light bundle on the light guide is displaceable within boundaries of the dimensions of the light coupling device (Song Fig. 5 - 500, 520; Fig. 7B, 7C; Fig. 8A - 804, 802; col. 2:37-41; col. 4:61-65 - as discussed above, such rays/bundles being smaller are therefore displaceable within the boundary if the input grating (520), additionally the input angle is a predetermined quantity and thus the bundle is displaceable as per the predetermined input angle)
and a light decoupling device (Song Fig. 5 - 522, 524; Fig. 8 - 806, 808, 816, 818), where the light propagates within the light guide via a reflection at boundary surfaces of the light guide (Song Fig. 5; Fig. 8A-H), and where the decoupling of the light out of the light guide by the light decoupling device is provided after a predetermined number of reflections of the light boundary surfaces of the light guide (Song Fig. 5 - θ; Figs. 8A-H; col. 5:15-20).
	As to claim 2, Song teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Song further teaches wherein, if the light incident on the light guiding device is formed as a light bundle or light field have multiple or a plurality of light beams, a decoupling out of the light guide is provided for the light beams after an equal number of reflections at the boundary surfaces of the light guide in each case for all light beams of the light bundle or light field (Song Figs. 5, 8A-H).
	As to claim 3, Song teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Song further teaches a light incidence position on one of the boundary surfaces of the light guide which the light reaches after a predetermined number of reflections is determined from calculated geometric properties and optical properties of the light guide and optical properties of the light coupling device stored in a look up table (Song Figs. 5, 8A-H; col. 4:61-67; col. 5:1-20).  Examiner’s note: as discussed above (USC 112 section) the claim is written as a PxP claim, and as such the device of Song includes the structure implied by the steps (MPEP 2113).
	As to claim 4, Song teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Song further teaches a thickness and/or a curvature of the boundary surfaces of the light guide if the boundary surfaces are curved, are used as geometric properties of the light guide to determine the light incidence position (Song Figs. 5, 8A-H; col. 4:61-67; col. 5:1-20), where an index of refraction of the light guide material is used as an optical property of the light guide (Song Figs. 5, 8A-H; col. 4:61-67; col. 5:1-20).
	As to claim 5, Song teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Song further teaches wherein the light decoupling device is arranged on the light guide in such a way that the position of the light decoupling device corresponds to the light incidence position (Song Fig. 5; Figs. 8A-H), which the light reaches on one of the boundary surfaces of the light guide after a predetermined number of reflections (Song Fig. 5; Figs. 8A-H).
	As to claim 8, Song teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Song further teaches the light coupling device comprises at least one grating element (Song Fig. 5 - 520; col. 4:54-60).
	As to claim 9, Song teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Song further teaches a grating constant of the grating element is retrieved from a lookup table and used as an optical property of the light coupling device for the determination of a light incidence position, which the light reaches after a predetermined number of reflections (Song Figs. 5 - 520, 522, 524; Fig. 6 - 520, d, 522; Figs. 7B, 7C; col. 5:15-20).  Examiner’s note: as discussed above (USC 112 section) the claim is written as a PxP claim, and as such the device of Song includes the structure implied by the steps (MPEP 2113).
	As to claim 10, Song teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Song further teaches the light coupling device comprises at least one grating element (Song Fig. 5 - 520; col. 4:54-60).
	As to claim 12, Song teaches all the limitations of the instant invention as detailed above with respect to claim 10, and Song further teaches the light decoupling device comprises at least one passive grating element in conjunction with a switch element (Song Fig. 11 - 1100, 1110; col. 9:52-65).
	As to claim 16, Song teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Song further teaches the light deflection angle of the light coupling device and the light deflection angle of the light decoupling device are selected opposing in such a way that a light beam incident perpendicularly on the surface of the light guide also exits perpendicularly from the light guide (Song Fig. 5; Fig. 6; Figs. 8A-H).	
	As to claim 18, Song teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Song further teaches a display device (Song Fig. 2; Fig. 5), comprising an illumination device having at least one light source, at least one spatial light modulation device, an optical system (Song Fig. 2 - 210, 220; FIg. 5 - 500).
	As to claim 39, Song teaches all the limitations of the instant invention as detailed above with respect to claim 18, and Song further teaches a head mounted display having two display devices respectively assigned to a left eye and right eye of an observer (Song Fig. 5).
	As to claim 40 (as understood), Song teaches a method for generating a reconstructed scene by a spatial light modulation device and a light guide (Song Fig. 5 - 500, 510), comprising the spatial light modulation device modulates incident light with required information of the scene (Song Fig. 5 - 4:46-52), the light modulated by the spatial light modulation device is coupled into the light guide by a light coupling device (Song Fig. 5 - 520), dimensions of the light coupling device being greater than dimensions of a light bundle incident on the light guiding device (Song Fig. 5 - 520; Fig. 7B; Fig. 7C - showing bundle (ray) being smaller than dimensions of gratings), wherein a coupling position of a light bundle on the light guide is displaceable within boundaries of the dimensions of the light coupling device (Song Fig. 5 - 500, 520; Fig. 7B, 7C; Fig. 8A - 804, 802; col. 2:37-41; col. 4:61-65 - as discussed above, such rays/bundles being smaller are therefore displaceable within the boundary if the input grating (520), additionally the input angle is a predetermined quantity and thus the bundle is displaceable as per the predetermined input angle) and is decoupled out of the light guide by a light decoupling device (Song Fig. 5 - 520, 522, 524), after a predetermined number of reflections at boundary surfaces of the light guide (Song Fig. 5 - θ; Figs. 8A-H; col. 5:15-20).
	As to claim 41, Song teaches all the limitations of the instant invention as detailed above with respect to claim 40, and Song further teaches an image of the spatial light modulation device or a multiple image of the spatial light modulation device composes of segments is generated (Song Fig. 5; col. 2:15-20).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-7, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dobschal as applied to claims 1 and 10 above, and further in view of Popovich et al. (US 2014/0204455 - Popovich; of record).
	As to claim 6, Dobschal teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the light decoupling device is designed to be controllable, where the light decoupling device is controllable in such a way that in a driving state of the light decoupling device, light is coupled out after a predetermined number of reflections and in another driving state of the light decoupling device, the light propagates further in the light guide.
	In the same field of endeavor Popovich teaches a light guiding device having a light decoupling device (Popovich Figs. 1, 6 - 11A-C; para. [0061]), the light decoupling device is designed to be controllable (Popovich Figs. 1, 6 - 11A-C; para. [0061], [0074]), where the light decoupling device is controllable in such a way that in a driving state of the light decoupling device, light is coupled out after a predetermined number of reflections and in another driving state of the light decoupling device, the light propagates further in the light guide (Popovich Figs. 1, 6 - 11A-C; Fig. 6 - 114R,G,B; para. [0061], [0074]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the decoupling device as controllable since, as taught by Popovich, switchable Bragg grating type decouplers are well known in the art for the purpose of being compact, lightweight, while providing light control to achieve high brightness and high contrast to the display (Popovich para. [0009], [0008], [0061]).
	As to claim 7, Dobschal teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the light decoupling device is divided into sections, where the light decoupling device is sectionally designed to be controllable, wherein the light decoupling device is controllable in such a way that the number of reflections of the light boundary surfaces of the light guide is changeable by a driving state of a section of the light decoupling device, which corresponds to the light incidence position which the light reaches after a number of reflections, and by another driving state of a further section of the light decoupling device, which corresponds to the light incidence position which the light reaches after a further number of reflections.
	In the same field of endeavor Popovich teaches a light guiding device having a light decoupling device divided into sections (Popovich Figs. 1, 6 - 11A-C; para. [0061], [0074]), where the light decoupling device is sectionally designed to be controllable (Popovich Figs. 1, 6 - 11A-C; para. [0061], [0074]), wherein the light decoupling device is controllable in such a way that the number of reflections of the light boundary surfaces of the light guide is changeable by a driving state of a section of the light decoupling device (Popovich Figs. 1, 6 - 11A-C; para. [0061], [0074]), which corresponds to the light incidence position which the light reaches after a number of reflections, and by another driving state of a further section of the light decoupling device (Popovich Figs. 1, 6 - 11A-C; para. [0061], [0074]), which corresponds to the light incidence position which the light reaches after a further number of reflections (Popovich Figs. 1, 6 - 11A-C; para. [0061], [0074]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the decoupling device as sectionally controllable since, as taught by Popovich, switchable Bragg grating type decouplers are well known in the art for the purpose of being compact, lightweight, while providing light control to achieve high brightness and high contrast to the display (Popovich para. [0009], [0008], [0061]).
	As to claim 10, Dobschal teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the light decoupling device comprises at least one grating element.  In the same field of endeavor Popovich teaches a light guiding device having a decoupling device of at least one grating (Popovich Figs. 1, 6 - 11A-C; para. [0061], [0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the decoupling device as a grating since, as taught by Popovich, switchable Bragg grating type decouplers are well known in the art for the purpose of being compact, lightweight, while providing light control to achieve high brightness and high contrast to the display (Popovich para. [0009], [0008], [0061]) 
	As to claim 11, Dobschal teaches all the limitations of the instant invention as detailed above with respect to claim 10, but doesn’t specify the light decoupling device comprises at least one controllable grating element.  In the same field of endeavor Popovich teaches a light guiding device having a decoupling device of at least one controllable grating (Popovich Figs. 1, 6 - 11A-C; para. [0061], [0074]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the decoupling device a controllable grating since, as taught by Popovich, switchable Bragg grating type decouplers are well known in the art for the purpose of being compact, lightweight, while providing light control to achieve high brightness and high contrast to the display (Popovich para. [0009], [0008], [0061]).
	As to claim 12, Dobschal teaches all the limitations of the instant invention as detailed above with respect to claim 10, but doesn’t specify the light decoupling device comprises at least one passive grating element in conjunction with a switch element.  In the same field of endeavor Popovich teaches a light guiding device having a light decoupling device comprising at least one passive grating element in conjunction with a switch element (Popovich Figs. 1, 6 - 11A-C; para. [0008], [0061], [0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the decoupling device as a passive grating with switch element since, as taught by Popovich, switchable Bragg grating type decouplers are well known in the art for the purpose of being compact, lightweight, while providing light control to achieve high brightness and high contrast to the display (Popovich para. [0009], [0008], [0061]).
	As to claim 13, Dobschal in view of Popovich teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Popovich further teaches the at least one controllable grating element of the light decoupling device extends over a predefined area of the light guide (Popovich Figs. 1, 6 - 11A-C; para. [0061], [0074]), where the grating element is divided into switchable sections (Popovich Figs. 1, 6 - 11A-C; para. [0061], [0074]).


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Dobschal as applied to claim 18 above, and further in view of Brown et al. (US 2014/0140653 - Brown).
	As to claim 38, Dobschal teaches all the limitations of the instant invention as detailed above with respect to claim 18, but doesn’t specify a controllable grating of the light decoupling device comprising at least one lens function.  In the same field of endeavor Brown teaches a HMD having a light guide with light decoupling controllable grating comprising at least one lens function (Brown Fig. 10 - HBE; para. [0147], [0198], [0135], [0138]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a controllable grating of a light decoupling device with a lens function since, as taught by Brown, switchable Bragg gratings having lens functions are well known in the art for the purpose of fine tuning focus of the display without the need for additional lenses and/or providing prescription power (Brown para. [0198]).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Futterer (US 2013/0222384) teaches a using a diffraction grating to generate light bundles smaller than a light coupling device, the position of the bundles being displaceable within the boundary of the light coupling device (Futterer Fig. 1a - 410, 420; Fig. 26 - 410, 420, 1110).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 7, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Para. [0079], [0288]
        2 Remarks April 8, 2022; page 17
        3 Office Action mailed November 8, 2021; page 6.
        4 Figure 14; pages 46: line 26 - page 47: line 7
        5 Figure 14; pages 46: line 26 - page 47: line 7